Title: From George Washington to Colonel George Baylor, 19 June 1777
From: Washington, George
To: Baylor, George



Dr Baylor
Head Qrs Middle Brook June 19th 1777.

Yours of the 2d Instt, I received by Yesterdays Post.
I must request, that you will spare no pains to forward on the Troops you have inlisted. If they are not equipped, they must not wait. Our demand for Light Horse is such, that they cannot be dispensed with.
You should be extremely cautious in your enquiries into the character of those who are not Natives, who offer to inlist. Desertions among Men of that Class have been so frequent that unless you find ’em on examination to be of good & unsuspicious conduct, they should not be taken by any means. Otherwise, most probably, they will deceive you—add no strength to our Arms, but much expence to the public account & upon the first opportunity will join the Enemy. If those, you have inlisted, are to be suspected, will exchange places with Men in the marching Regiments, I have no Objection. I think it will be prudent that they should, but you cannot compell ’em without violating the conditions of their Inlistments and doing an act of injustice.
As a Regimental promotion, is to be the Governing Rule for filling all vacancies under those of Feild Officers, where there lies no Substantial objection to the next eldest Officer, or where it may not be necessary to promote out of that line for signal services, Mr Randolph must succeed to the Lieutenancy made vacant by Mr Greshams death. His having been constantly in service since he marched from Virginia with Weedons Regiment surely can’t operate to his prejudice. I am Dr Baylor Yr Aff. Hble servant

Go: Washington


P.S. As Mr Randolph is here, he will stay & do duty with Captn Lewis, till the Troop comes up which he is to join as a Lieutenant.

